An action cannot be referred, except by consent of parties, merely because the trial of it will require proof of various small items of damage. To justify a compulsory reference, the trial must involve “the examination of a long account on either side,” according to the ordinary acceptation of the word account.The only fact which authorizes a compulsory reference is the same, under the Code, as when the Revised Statutes alone gave the power to refer. (2 R. S. 384, § 40; Code, § 211, sub. 1; 19 Wend. 31; 25 id. 681; 6 id. 603; Van Rensselaer and others v. Jewett, 6 Hill, 313.) This case is reported in 13 How. Pr. R. 346.